Citation Nr: 9908389	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative spondylosis of the lumbar spine with chronic low 
back pain from September 30, 1992 to July 28, 1997.

2.  Entitlement to an increased evaluation for diffuse 
degenerative disc disease with chronic low back pain, 
currently evaluated at 60 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to February 
1973 and from February 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for a 
low back disability.  Later rating decisions granted service 
connection and awarded 20, 40, and 60 percent schedular 
evaluations respectively.  The Board remanded this case to 
the RO for further development in October 1997.  
Subsequently, having complied with the instructions on 
REMAND, the RO returned the case to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Between September 30, 1992 and July 28, 1997, the 
veteran's degenerative spondylosis of the lumbar spine with 
chronic low back pain was characteristic of severe disability 
with recurring attacks.

3.  The veteran's currently diagnosed diffuse degenerative 
disc disease with chronic low back pain is productive of 
pronounced disability with persistent symptoms.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for degenerative spondylosis of the lumbar spine with 
chronic low back pain from September 30, 1992 to July 28, 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (1998).

2. The schedular criteria for an evaluation in excess of 60 
percent for diffuse degenerative disc disease with chronic 
low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The record shows that, in March 1997, the RO granted service 
connection for a low back disability and assigned a 20 
percent evaluation from September 30, 1992.  The RO made this 
determination based upon service medical records, Ehrling 
Bergquist Hospital records, a statement from the veteran's 
wife, employment records, VA outpatient records, VA 
examinations, and Travel Board hearing testimony.

Service medical records from June 1972 show that the veteran 
complained of low back pain following heavy lifting.  Upon 
examination, tenderness of the lumbosacral spine and muscle 
area were observed and the veteran was assessed with acute 
lumbosacral sprain.  An x-ray performed the following month 
found a normal lumbosacral spine and the veteran was noted as 
having full range of motion with pain.  Thereafter, the 
veteran underwent several sessions of physical therapy.  At 
his discharge examination in January 1976, the veteran 
reported himself as being in excellent health and denied any 
significant health problems.

Records from Ehrling Bergquist Hospital show that the veteran 
was assessed with mechanical low back pain in September 1989 
and with a muscle strain of the low back in April 1986.  At 
the April 1986 visit, the veteran reported a history of 
originally injuring his back in 1972 and of having recurring 
pain one to two times per year.  Objective findings included 
tender paraspinal muscles, pain with lateral flexion, and 
full range of motion.  An x-ray of the lumbosacral spine 
taken in March 1993 found minimal degenerative changes at the 
L5-S1 level.

A letter from the veteran's wife dated November 1992 alleged 
that the veteran complained of knots in his back and that his 
back gave out, causing him to be in extreme pain and 
requiring hospitalization and bedrest.  She stated that these 
episodes had become more frequent and severe.  Employment 
records from the U.S. Postal Service indicate that the 
veteran was found to be unsuitable for the position of letter 
sorter machine operator because of his back disability.

At a VA examination in December 1992, the veteran reported 
injuring his low back while lifting a heavy potato sack in 
1972.  He complained of pain, limited range of motion, and 
limited lifting ability.  The examiner found no spinal or 
muscular tenderness or spasm, normal strength and gait, and a 
full range of motion except for left lateral flexion.  The 
veteran was assessed with lumbosacral musculoskeletal strain, 
recurrent, secondary to mild degenerative disc disease at L4-
L5 and L5-S1.

The veteran appeared at a Travel Board hearing in April 1994.  
The veteran testified that his lower right back muscles were 
weak and that occasionally he suffered a slipped disc.  He 
explained that during the years between service and the first 
evidence of back treatment, he had medicated himself and had 
sought treatment from doctors who no longer had records or 
who were deceased.

VA outpatient records from July, August, and September 1995 
disclose that the veteran presented with complaints of low 
back pain and feeling as though his spine was out of 
alignment.  Records from October through December 1995 
indicate that the veteran received instruction on body 
mechanics, exercises and back education.

At a VA examination in September 1996, the veteran reported 
continual, moderate low back pain with intermittent episodes 
of increased pain and radiculopathy to the bilateral lower 
extremities.  The examiner measured range of motion for 
forward flexion to 70 degrees, backward extension to 30 
degrees, left and right lateral bending to 15 degrees, and 
left and right lateral rotation to 20 degrees.  Straight leg 
testing was negative, deep tendon reflexes were two-plus 
bilaterally in patella and ankle jerk, Babinski testing was 
bilaterally downgoing, and motor strength was 5/5 in the 
bilateral low extremities.  X-rays showed disc space 
narrowing at the L4-L5 level with mild anterior 
osteophytosis, and mild narrowing at the L5-S1 level.  These 
findings were consistent with early degenerative disc 
disease.  The examiner diagnosed the veteran with 
degenerative spondylosis lumbar spine with chronic low back 
pain.  He described the veteran's disability as being chronic 
in nature, but remarked that the injury in service may have 
caused the initiation of the symptomatology and may have been 
a significant factor in the development of the disability.

The veteran was afforded another VA examination in January 
1997.  The veteran reported that he had no back pain before 
his injury in service, but that since that time, his symptoms 
had been persistent.  The veteran complained of no 
radiculopathy or bowel or bladder dysfunction related to the 
low back.  The examiner measured range of motion for forward 
flexion to 60-70 degrees, backward bending to 25 degrees, 
lateral bending to 15 degrees, and rotation to 20 degrees.  
Straight leg testing was negative, deep tendon reflexes were 
two-plus bilaterally, and motor strength was 5/5 in the 
bilateral low extremities.  The examiner diagnosed the 
veteran with degenerative lumbar spondylosis.  He opined that 
the veteran's in-service injury was the initiating event of 
the chronic low back symptoms; however, it was questionable 
whether the radiographic findings of degenerative changes 
were initiated by the in-service injury.

In the veteran's Notice of Disagreement received in August 
1997, he reported that the discs of his low back often go out 
of alignment.  This caused bowel problems and greatly limited 
his range of motion and activities.  He also claimed that his 
sciatic nerve caused him discomfort.  In a statement received 
in December 1997, the veteran stated that his hips and thighs 
become numb if he stands for too long.

VA outpatient records indicate that the veteran was seen in 
February 1998 for complaints of low back pain.  The veteran 
underwent another VA examination in June 1998.  The veteran 
reported continuing low back pain with no bowel or bladder 
symptoms.  The examiner measured range of motion for forward 
flexion to 40 degrees, back bending to 10 degrees, and side 
bending to 20 degrees.  Straight leg raising elicited 
discomfort in the hamstring but no sciatic nerve symptoms.  
Deep tendon reflexes had patella and ankle jerk and were 
symmetric bilaterally.  Muscle strength of the ankles and 
knees were 5/5, and there were no sensory deficits or ankle 
clonus.  The veteran could rise on his toes without 
difficulty.  The examiner found no radicular symptoms by 
history or observation.  The examiner assessed the veteran 
with degenerative disc disease and opined that the low back 
pain was due to the degenerative disc disease.

In July 1998, the RO increased the veteran's disability 
evaluation to 40 percent from September 30, 1992 and to 60 
percent from July 29, 1997 pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  Under the rating schedule, 
intervertebral disc syndrome is rated at 40 percent when it 
is characterized as severe, recurring attacks, with 
intermittent relief.  For a rating of 60 percent, which is 
the highest evaluation under this diagnostic code, the 
disability must be pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  When a veteran's disability is 
rated under Diagnostic Code 5293, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998) should also be considered.  See Johnson 
v. Brown, 9 Vet.App. 7 (1996); VAOPGCPREC 36-97, 63 Fed. Reg. 
31, 262 (1998).

In conclusion, the Board finds that the evidence does not 
support an evaluation in excess of 40 percent from September 
30, 1992 to July 28, 1997.  The medical evidence of record, 
including three VA examinations, finds a severe back 
disability, with limited range of motion and objective 
evidence of pain.  However, it does not report symptoms 
consistent with sciatic neuropathy, such as radiculopathy, 
absent ankle jerk, or muscle spasm.  Furthermore, the Board 
finds that the evidence does not support an evaluation in 
excess of 60 percent from July 29, 1997.  By increasing the 
veteran's disability evaluation, the RO apparently found the 
veteran's statements regarding his sciatic nerve, numbness of 
the hips and thighs, and interference with bowel functions to 
be credible.  The RO correctly resolved all reasonable doubt 
in favor of the veteran.  However, the Board finds no basis 
to support an evaluation in excess of 60 percent.

Higher evaluations for back disabilities are provided for 
residuals of vertebral fractures and for complete bony 
fixation (ankylosis) of the spine.  However, the veteran's 
back disability has never been characterized as a fracture or 
ankylosis.  As such, an evaluation in excess of 60 percent is 
not shown to be warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (1998)are not met.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).


ORDER

An evaluation in excess of 40 percent for degenerative 
spondylosis of the lumbar spine with chronic low back pain 
from September 30, 1992 to July 28, 1997 is denied.

An evaluation in excess of 60 percent for diffuse 
degenerative disc disease with chronic low back pain is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

